                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     TERRENCE M. SINGLETON,                          Case No. 19-cv-00428-WHO (PR)

                                   8
                                                        Petitioner,
                                                                                         ORDER OF DISMISSAL
                                   9
                                                  v.

                                  10     ROBERT NEUSCHMID,

                                  11
                                                        Respondent.

                                  12
Northern District of California
 United States District Court




                                  13            Petitioner Singleton has not complied with the Court’s order to file an amended
                                  14   petition, even though he was granted two extensions of time. Accordingly, this federal
                                  15   habeas suit is DISMISSED (without prejudice) because Singleton failed respond to the
                                  16   Court’s order and because he failed to prosecute this matter pursuant to Fed. R. Civ. P.
                                  17   41(b).
                                  18            Because this dismissal is without prejudice, Singleton may move to reopen. Any
                                  19   such motion must contain an amended petition that complies in all respects with the
                                  20   Court’s order dismissing the petition with leave to amend. (Dkt. No. 12.)
                                  21            The Clerk shall enter judgment in favor of respondent and close the file.
                                  22            IT IS SO ORDERED.
                                  23   Dated: August23, 2019
                                                                                          _________________________
                                  24
                                                                                          WILLIAM H. ORRICK
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
